DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 76, 81, 84, 89 and 92 are objected to because of the following informalities:   
Claim 76

Claim 76 recites, in relevant portion (emphasis by examiner):
 
determining a logged-in first account of the authentication terminal based on the terminal identifier of the authentication terminal; 
determining a logged-in second account of the authentication terminal based on the terminal identifier of the authentication terminal; 
verifying the logged-in first account of the user terminal with the logged-in second account after the logged-in second account is determined;

In the last element above, ‘the logged-in first account’ corresponds to ‘the user terminal’.  However, the antecedent for ‘the logged-in first account’ is ‘a logged-in first account of the authentication terminal’ in the first element.  In other words, the first instance of ‘logged-in first account’ relates to the ‘the authentication terminal’ – NOT ‘the user terminal.’
This appears to be a typographical error.  It would appear the first element should be amended as follows: ‘determining a logged-in first account of the user terminal...’ To facilitate the Office goal of compact prosecution, this language has been interpreted as if Applicant had made this correction.  Applicant has not yet made this correction. Applicant is now required to amend the claim to make this correction or otherwise resolve this issue to avoid a rejection of the claim under 35 USC 112(b) in the next action.
Claims 76 and 84
There is no apparent antecedent in these claims for ‘this payment transaction’ in the phrase “completing payment authorization for this payment transaction using the authentication terminal.”  
Claim 81
There is no apparent antecedent in the claim for ‘the first target terminal that either is...’ in the phrase, ‘the first target terminal that either is bound to the user terminal or performs payment authorization operations most frequently in historical transaction.
Claim 89

There is no apparent antecedent in the claim for “the at least one available target terminal selected by the server”. 
Claim 92
The antecedent for ‘the terminal’ in the phrase ‘wherein the terminal is configured to...’ is unclear.  There would be an antecedent for ‘the user terminal’ or ‘the authentication terminal.’ It is unclear which of these terminals corresponds to ‘the terminal.’
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 84, 85 and 87 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US20160125490 to Angal (Hereinafter ‘Angal’) 
Claim 84
Angal discloses an authentication terminal-based payment method implemented by a user terminal, wherein the method comprises
obtaining a logged-in second account of an authentication terminal; (Angal, par. 0052 device identification module determines association between logged in devices and associated registered user accounts) 
determining that the logged-in second account does not match a logged-in first account of the user terminal; requesting a server to switch the user terminal from the logged-in first account to the logged-in second account in response to determining that the logged-in second account does not match the logged-in first account of the user terminal; (Angal, par. 0044 “functions operable to transfer an application session or personal data from the application session 112a or 112b) from a first device 110a (associated with a user account) to a second device 110b (associated with the same or different user account) where the ‘determining’ showed the different accounts are both in the ‘family’ trust group as per par. 0071)
completing payment authorization for this payment transaction using the authentication terminal. (Angal, par. 0044, 0072 ‘make the purchase’ after transferring the application to a second device associated with a different user account, where both accounts belong to the same trusted group at the ‘family’ level of trust security as per par. 0071)  
Claim 85

sending an account obtaining request  comprising a terminal identifier of the user terminal to the authentication terminal wherein the account obtaining request is configured to request to obtain the logged-in second account (Angal, par. 0046, 0047, client device sends instructions to interface module selecting to transfer an authenticated session (obtain an account) from a first device (authentication terminal), par. 0052 device identification module identifies the second device (user terminal))  
receiving, from the authentication terminal, the logged-in second account (Angal, par. 0048 copy the session)  
determining, by either the authentication terminal based on the terminal identifier or the server, an association relationship between the user terminal and the authentication terminal (Angal, par. 0050, 0051, 0052)  
Claim 87

Angal disclose the authentication terminal-based payment method of claim 85, wherein 
determining, by either the authentication terminal based on the terminal identifier or the server, the association relationship between the user terminal and the authentication terminal, further comprises either 
binding of the terminal identifier of the user terminal to the terminal identifier of the authentication terminal (Angal, par. 0018) or 
placing the terminal identifier of the user terminal in a whitelist of the authentication terminal. (Angal, par. 0019)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Angal and Fuqua
Claims 76, 77 and 91-93 are rejected under 35 U.S.C. 103 as being Angal in view of US 20060287004 to Fuqua (Hereinafter ‘Fuqua) 
Claim 76  

Angal discloses an authentication terminal-based payment method comprising: 
 
determining a logged-in first account of 
determining a logged-in second account of the authentication terminal based on the terminal identifier of the authentication terminal; (Angal, par. 0052 device identification module determines association between logged in devices and associated registered user accounts) 
verifying the logged-in first account of the user terminal with the logged-in second account after the logged-in second account is determined; (Angal, par. 0019, 0052, 0053 verifies the second device as being associated with the user account of the first device)
determining that the logged-in first account either does match the logged-in second account or does not match the logged-in second account; switching, by the server, the user terminal from the logged-in first account to the logged-in second account;(Angal, par. 0044 ‘transfer an application session from a first device 110a (associated with a user account) to a second device 110b (associated with the same or different user account) 
 completing payment authorization for this payment transaction using the authentication terminal in response to a determination that the logged-in first account matches the logged-in second account. (Angal, par. 0044, 0072 ‘make the purchase after determining one of the logged-in accounts matches the security level of the other logged-in account, i.e., both accounts match in that they both belong to the same trusted group at the ‘family’ level of trust security as per par. 0071)  
Angal lacks explicit disclosure, however, Fuqua discloses:
obtaining, by a user terminal, a terminal identifier of an authentication terminal;  (Fuqua, par. 0037 discloses to authenticate a user of a mobile terminal (user terminal) during the device activation process (Fuqua, par. 0037), whereupon the mobile terminal becomes an authentication terminal and the user’s sessions on that terminal are authenticated sessions, par. 0079 discloses an NFC equipped terminal (user terminal) obtains a terminal identifier of the authentication terminal (authenticated mobile unit),  par. 0078 discloses to detect the mobile terminal and obtain the mobile terminal’s IMSI and ANI numbers (device identifiers) 
sending a first message, from the user terminal to a server (Fuqua, par. 0079, 0080, NFC equipped terminal (user terminal) sends the mobile unit’s IMSI number, ANI number (terminal identifiers of the authentication terminal) sent to a server (financial application server))
It would have been obvious to a person of ordinary skill to use the Fuqua technique to obtain device the device identifier of the mobile device using the terminal (user’s terminal) and to have the terminal (user’s terminal) and to send the message including the mobile device identifier to the application servers disclosed by Angal (Angal, par. 0029), thereby arriving at Applicant’s claimed invention in order to complete an electronic financial transaction using a mobile device without the need to log on [using the mobile device] to a wireless network during the transaction as taught by (Fuqua, par. 0078) and in order to include the mobile device on a registered device list associated with the user, to be viewed by the user when the user is logged on to the server  as taught by Angal (par. 0052)   
Claim 77
Angal in view of Fuqua discloses the authentication terminal-based payment method of claim 76. Angal further discloses:
wherein determining that the logged-in first account does not match the logged-in second account comprises determining that either (a) the logged-in first account is different from the logged-in second account, or (b) the logged-in first account and the logged-in second account are different and are not bound to each other (Angal, par. 0044, 0074, discloses the logged in first account does not match the logged in second 
wherein determining that the logged-in first account matches the logged-in second account comprises determining that either (a) the logged-in first account is the same as the logged-in second account or (b) the logged-in first account and the logged-in second account are different and are bound to each other.  (Angal, par. 0044 the logged in first account matches the logged-in second account, e.g., when a) the same user (account) is logged in on the authentication terminal and a second terminal, or the users (accounts) are not the same, but they are associated with each other (bound to each other) by a device list or by a trust designation (Angal, par. 0044, 0074)  

Claim 91  
 Angal discloses a user terminal comprising: 
a processor; a communications interface coupled to the processor and configured to connect to a server or an authentication terminal (Angal, par. 0028, 0029 e.g., payment systems 104) memory coupled to the processor and configured to store one or more programs comprising instructions configured such that, when executed by the user terminal, (Angal, Fig. 1B at 110, par. 0024, Fig. 7, par. 0096); the user terminal is caused to: 
obtain a terminal identifier of the authentication terminal (Angal, par. 0018, 0050)
determine a logged-in second account of the authentication terminal based on the terminal identifier of the authentication terminal; (Angal, par. 0050-0052 device identification module determines association between logged in devices and associated registered user accounts) 
verify a logged-in first account of the user terminal with the logged-in second account; (Angal, par. 0053)  
switch the user terminal from the logged-in first account to the logged-in second account; (Angal, par. 0044, 0050, authenticated session of the first application is transferred to a registered device, par. 0053, 0071, 0072, 0075 session data is transferred.)
determine that the logged-in first account either does not match the logged-in second account; (Angal, par. 0044, 0052)   
complete payment authorization for this [a] payment transaction using the authentication terminal when determining that the logged-in first account either does not match the logged-in second account or matches the logged-in second account.  (Angal, par. 0052)
Angal lacks explicit disclosure ‘send a first message to the server, wherein the first message comprises the terminal identifier of the authentication terminal’ 
However, Fuqua teaches to obtain a terminal identifier of a authenticated mobile terminal (the authentication terminal;) (Fuqua, par. 0037 discloses to authenticate a user of a mobile terminal (user terminal) during the device activation process (Fuqua, par. 0037), whereupon the mobile terminal becomes an authentication terminal and the 
In that context Fuqua discloses the user terminal is to: send a terminal identifier of the authentication terminal to the server (Fuqua, par. 0079, 0080, NFC equipped terminal (user terminal) sends the mobile unit’s IMSI number, ANI number (terminal identifiers of the authentication terminal) sent to a server (financial application server)).   
It would have been obvious to a person of ordinary skill to use the authentication process disclosed by Fuqua in the method disclosed by Angal thereby arriving at Applicant’s claimed invention in order to register the unique device identifier with the server and to allow the server to detect fraudulent activities and provide other customer servers (Fuqua, par. 0030) and to complete an electronic financial transaction using a mobile device without the need [for the mobile device] to log on to a wireless network during the transaction.    
Claim 92
Angal in view of Fuqua discloses the user terminal of claim 91. Angal further discloses:
wherein the terminal is configured to determine that the logged-in first account  does not match the logged-in second account, (Angal par. 0044, second device may be associated with the same or a different user account.)
wherein the one or more programs further configure the user terminal to:
 determine either that (a) the logged-in first account is different from the logged-in second account, (Angal, par.0044, second device is associated with a different user account) or
(b) the logged-in first account and the logged-in second account are different and are not bound to each other; (Angal, par. 0044, 0069 user of the second device is a different user (account) and that one of the users is not on the trust list or the other (accounts are not bound to each other)) 
And determine that either (a) the logged-in first account is the same as the logged-in second account (Angal, par. 0044 user (account) of the second device is the same as the authenticated user (account)) or (b) the logged-in first account and the logged-in second account are different (Angal, par. 0044, user (account) of the second terminal is different and  the logged in first account and the logged in second account are bound to each other by virtue of the user of the first logged in account and the user of the second logged in account being family members in a trusted group (accounts are bound by the trust group, as per par. 0068, 0069)  
Claim 93

 	Angal in view of Fuqua discloses the user terminal of claim 91.  Angal further discloses wherein the one or more programs further cause the user terminal to: 
detect a plurality of target terminals; (Angal, par. 0050 authentication of an application session with a client device causes the client device 110 (110(a) and 110(b)) to be added 
 determine a first target terminal as the authentication terminal based on selection of either a user or the user terminal, wherein the first target terminal is one of the plurality of target terminals. (Angal, par. 0051, the user can instruct the registration module to register the second device 110(b) for authentication session transfers (second device is ‘first target terminal’ for the session transfer)    
Angal, Fuqua and Bathiche
Claims 78-83, 94 and 95 are rejected as unpatentable over Angal in view of Fuqua in further view of US20110314153 to Bathiche, et al. (Hereinafter, ‘Bathiche’)  
Claim 78
Angal in view of Fuqua discloses the authentication terminal-based payment method of claim 76.  Angal in view of Fuqua lacks explicit disclosure, however Bathiche discloses:  
wherein before obtaining, by the user terminal, the terminal identifier of the authentication terminal, the method further comprises: detecting, by the user terminal, a plurality of target terminals; selecting [by] either a user or the user terminal; and determining a first target terminal as the authentication terminal based on selection of either the user or the user terminal, wherein the first target terminal is one of the plurality of target terminals. (Bathiche, par. 0065)
It would have been obvious to a person of ordinary skill to use the authentication protocol taught by Bathiche in the method of Angal in view of Fuqua, thereby arriving at Applicant’s claimed invention in order to prevent an unauthorized user from gaining access to secure resources through the target device. (Bathiche, par. 
Claim 79
Angal in view of Fuqua disclose the authentication terminal-based payment method of claim 76 including 
wherein obtaining, by the user terminal, the terminal identifier of the authentication terminal, further comprises: detecting N target terminals; and obtaining N terminal identifiers corresponding with the N target terminals; wherein N is a positive integer equal to one; wherein the first message comprises the N terminal identifiers corresponding with the N target terminals (Fuqua as cited above).
Angal discloses the server receives instructions from a user (user terminal) to register the authentication terminal (target terminal, second device) for authenticated session transfers and to add the device identifiers including adding new devices of the user to the device list device (Angal, par. 0051).
Angal further teaches to allow a user to view the registered or associated devices on the list. (Angal, par. 0052)  
Angal in view of Fuqua lacks explicit disclosure the first message to the server comprises N greater than one authentication terminal identifiers.
However, Bathiche teaches to have the user terminal perform interrogation to detect at least one other device capable of wireless communication within communication distance of the user terminal (Bathiche, e.g., Fig. 2 and par. 0047) and to thereby obtain identifiers for N greater than one potential target devices (potential authentication terminals). (Bathiche, par. 0051, 0052) and to send 
It would have been obvious to a person of ordinary skill to adapt the user terminal disclosed by Fuqua in accordance with the teaching of Bathiche to have the user terminal interrogate to obtain N greater than one device identifiers and to provide the device identifiers for the N greater than one device identifiers in the message sent to the server (intermediary) taught by Angal in view of Fuqua, thereby arriving at Applicant’s claimed invention in order to discover potential target devices (authentication terminals) (Bathiche, e.g., Fig. 2 and par. 0047, 0051, 0052) and to identify those devices to the server to allow the server to perform authentication of devices to be paired (Bathiche, par. 0027) and to allow a user to select a target device as the authentication terminal from among the plurality of target device (Bathiche, par. 0065)
Claim 80
Angal in view of Fuqua and Bathiche discloses the authentication terminal-based payment method of claim 79 including  
‘wherein the server is configured to determine, from the N target terminals, one target terminal as the authentication terminal based on selection of the user terminal’ (Bathiche par. 0065 as cited above).  
sending, by the server, a determining message; receiving, by the user terminal, the determining message from the server, (Bathiche par. 0065 as cited above
determining a first target terminal as the authentication terminal based on selection of either a user or the user terminal, (Bathiche, par. 0065 as cited above)
wherein the first target terminal is either one of the M target terminals or one of the N target terminals; (Bathiche, par. 0065 as cited above)
sending a response message to the server in response to the determining message, wherein the response message is configured to inform the server of the authentication terminal. (Bathiche, par. 0065 as cited above.)
Angal further discloses ‘wherein the server is configured to either determine, from the N target terminals, M target terminals whose logged-in accounts match the logged-in first account or determine that the logged-in account of any of the N target terminals does not match the logged-in first account,  (Angal, par. 0044, transfer session from a first device associated with a user account to a second device associated with the same user account or a different user account)  
It would have been obvious to a person of ordinary skill to use the negotiation and authentication protocols taught by Bathiche in the method disclosed by Angal, Fuqua and Bathiche thereby arriving at Applicant’s claimed invention in order to allow a user to select a target device as the authentication terminal from among the plurality of target device (Bathiche, par. 0065) and to allow the server to perform authentication of devices to be paired (Bathiche, par. 0027). 
Claim 81
Angal in view of Fuqua and Bathiche discloses the authentication terminal-based payment method of claim 78 including ‘determining the first target terminal as the authentication terminal based on selection of the user terminal’ (cited above). Angal further discloses:
selecting, as the authentication terminal, the first target terminal that either is bound to the user terminal (Angal, e.g., par. 0053 known good device list associates (binds) the second device to a particular user or user device)  
or performs payment authorization operations most frequently in historical transaction (Angal, par. 0055 determining whether second device as a trusted device based on transactions performed and number of good transactions (historical transactions), par. 0056 good reputation increases as result of good transactions, par. 0053  device list associates (binds) authentication device with the user (account) 
Bathiche further discloses:
‘selecting the first target as the authentication terminal nearest to the user terminal’ (Bathiche, par. 0051) 
It would have been obvious to a person of ordinary skill to use the pairing technique as further disclosed by Bathiche in the method disclosed by Angal in view of Fuqua and Bathiche thereby arriving at Applicant’s claimed invention in order to attempt to positively identify a single target device in a group of one or more potential target devices. (Bathiche, par. 0051)
Claim 82
Angal in view of Fuqua disclose the authentication terminal-based payment method of claim 76, wherein the method further comprises:
wherein the server determined that the logged-in first account does not match the logged-in second account; and (Angal, par. 0044)
wherein the authentication terminal-based payment method further comprises one of:
sending, by the user terminal, an account switching authorization request comprising a terminal identifier of the user terminal to the authentication terminal based on the second message such that the authentication terminal authorizes, based on the 54492 1-v2/4747-013005Atty. Docket No. 4747-01300 (85 127077US03j terminal identifier of the user terminal, the server to switch the user terminal from the logged-in first account to the logged-in second account; 
sending, to the server, a message, wherein the message is configured to approve of switching accounts such that the server is further configured to request, from the authentication terminal based on the terminal identifier of the authentication terminal, authorization to switch the user terminal from the logged-in first account to the logged- in second account; or 
sending an account switching request comprising the logged-in second account and a password of the logged-in second account to the server such that the server switches the user terminal from the logged-in first account to the logged-in second account (Angal, par. 0052 server receives request from user, trust module determines whether the second device is a trusted device before transferring any application session or personal application data from the first device to the second device.)
Angal in view of Fuqua lacks explicit disclosure 
sending a second message, from the server to the user terminal, and receiving, by the user terminal, the second message from the server wherein the second message is used to request the user terminal to perform account switching 
the second logged in account sends a password to a registration service of the account server
However, Bathiche discloses ‘sending a second message, from the server to the user terminal, and receiving, by the user terminal, the second message from the server wherein the second message is used to request the user terminal to perform account switching’ and ‘the second logged in account sends a password to a registration service of the account server.’ (Bathiche, par. 0027) 
It would have been obvious to a person of ordinary skill to use the services disclosed by Bathiche in the method of Angal in view of Fuqua thereby arriving at Applicant’s claimed invention in order to authenticate a user seeking to secure resources from a service (Bathiche, par. 0027) and to prevent pairing by an unauthorized user (Bathiche, par. 0053)
Claim 83
Angal in view of Fuqua discloses the authentication terminal-based payment method of claim 76, wherein the method further comprises 
receiving, by the user terminal, a third message from the server, wherein the third message comprises a result of verification performed by the server on the logged-in first account and the logged-in second account; (Angal, par. 0077, 0078)
Angal in view of Fuqua lacks explicit disclosure, however Bathiche discloses:
wherein determining, by the user terminal based on the result of verification, that the logged-in first account does not match the logged-in second account comprises one of: 
sending, by the user terminal, an account switching authorization request comprising a terminal identifier of the user terminal to the authentication 
sending, to the server, a message, wherein the message is configured to approve of switching accounts such that the server is further configured to request, from the authentication terminal based on the terminal identifier of the authentication terminal, authorization to switch the user terminal from the logged-in first account to the logged- in second account; 
or sending an account switching request comprising the logged-in second account and a password of the logged-in second account to the server such that the server switches the user terminal from the logged-in first account to the logged-in second account.
It would have been obvious to a person of ordinary skill to use the negotiation protocol taught by Bathiche in the method taught by Angal combined with Fuqua thereby arriving at Applicant’s claimed invention in order to prevent pairing by an unauthorized user (Bathiche, par. 0053) and allow pairing to secure, encrypted networks (Bathiche, par. 0053)  
Claim 94
Angal in view of Fuqua discloses the user terminal of claim 91  
‘wherein the user terminal is configured to obtain the terminal identifier of the authentication terminal’ (Fuqua as cited above) and 
‘wherein the one or more programs further cause the user terminal to: detect N target terminals, and obtain N terminal identifiers corresponding with the N target terminals, wherein N is a positive integer greater than one’ (Angal, par. 0050-0053) and ‘the server is configured to determine, from the N target terminals, one target terminal as the authentication terminal according to either a preset manner or based on selection of the user terminal.’ (Angal, par. 0051)
Angal in view of Fuqua lacks explicit disclosure the first message to the server comprises N greater than one authentication terminal identifiers.
However, Bathiche teaches to have the user terminal perform interrogation to detect at least one other device capable of wireless communication within communication distance of the user terminal (Bathiche, e.g., Fig. 2 and par. 0047) and to thereby obtain identifiers for N greater than one potential target devices (potential authentication terminals). (Bathiche, par. 0051, 0052) and to send identifiers of the potential target devices to the user terminal (Bathiche, par. 0065) and to have the user terminal perform authentication steps through a server (intermediary) (Bathiche, par. 0027, 0054 0065) and to allow a user to select a target terminal (Bathiche, par. 0065) 
It would have been obvious to a person of ordinary skill to adapt the user terminal disclosed by Fuqua in accordance with the teaching of Bathiche to have the user terminal interrogate to obtain N greater than one device identifiers and to provide the device identifiers for the N greater than one device identifiers in the message sent to the server (intermediary) taught by Angal in view of Fuqua, thereby arriving 
Claim 95 

Angal in view of Fuqua and Bathiche disclose the user terminal of claim 94 including wherein the server is configured to determine, from the N target terminals, the one target terminal as the authentication terminal based on selection of the user terminal, (As cited above re: claim 94) . Angal further disclose the server receives instructions from a user terminal to register the authentication terminal with the user account for authenticated session transfers (Angal, par. 0051) and the server determines a first target terminal as the authentication terminal based on selection of either a user or selection of the user terminal, wherein the first target terminal is either one of the M target terminals or one of the N target terminals (Angal, par. 0051, 0052). Angal further discloses:
wherein the server is configured to determine, from the N target terminals, M target terminals whose logged-in accounts match the logged-in first account or determine that the logged-in account of any of the N target terminals does not match the logged-in first account (Angal, par. 0051-0053)
Bathiche further discloses ‘wherein the one or more programs further cause the user terminal to: receive a determining message from the server, wherein the determining 
determine a first target terminal as the authentication terminal based on selection of either a user or selection of the user terminal, wherein the first target terminal is either one of the M target terminals or one of the N target terminals; and send a response message to the server in response to the determining message, wherein the response message is configured to inform the server of the authentication terminal’ (Bathiche, par. 0006, 0007, 0065, 0066 where steps are performed by an intermediary (server) as per par. 0054)
 wherein the server is configured to determine, from the N target terminals, M target terminals whose logged-in accounts match the logged-in first account or determine that the logged-in account of any of the N target terminals does not match the logged-in first account (Bathiche, par. 0006, Angal, par. 0052)
It would have been obvious to a person of ordinary skill to use the further negotiation techniques disclosed by Bathiche in the apparatus disclosed by Angal, in view of Fuqua and Bathiche, thereby arriving at Applicant’s claimed invention in order to prevent an unauthorized user from gaining access to secure resources and to allow pairing to secure, encrypted networks (Bathiche, par. 0053) and to transfer the authenticated session from the target device requested by the user without the user having to provide authentication credentials again, as taught by Angal (par, 0049).
Angal and Bathiche
Claims 86 and 88-90 are rejected as unpatentable over Angal in view of Bathiche. 
Claim 86
Angal discloses the authentication terminal-based payment method of claim 84 wherein obtaining the logged-in second account of the authentication terminal (migration from the authentication terminal) comprises: 
detecting the authentication terminal (Angal, par. 0052 identify devices (terminals) as being registered to a user account or associated with a user—which includes detecting the device registered to the user running the authenticated session) 
obtaining a terminal identifier of the authentication terminal (Angal par. 0052, registered device list, each registered client includes a device identifier (terminal identifier))  
detecting N target terminals (Angal, par. 0052)
Angal lacks explicit disclosure, however, Bathiche discloses:
sending an account obtaining request comprising the terminal identifier of the authentication terminal to the server, wherein the account obtaining request is configured to request to obtain the logged-in second account of the authentication terminal (Bathiche par. 0056 target device sends request for authentication token to third party)  by either
determining, by the server, based on the terminal identifier of the authentication terminal, that there is an association relationship between the user terminal and the authentication terminal (Bathiche, par. 0056) or 
sending, by the user terminal after detecting the N target terminals, the account obtaining request comprising terminal identifiers of M target terminals to the server, 
wherein the account obtaining request is used to request determination of the authentication terminal and obtainment of the logged-in second account (Bathiche, par. 0056)
sending, by the server to the user terminal, the logged-in second account; receiving the logged-in second account from the server after either the server determines that there is the association relationship between the user terminal and the authentication terminal, or the user terminal sends the account obtaining request comprising the terminal identifiers of M target terminals to the server, wherein the account obtaining request is configured to request to determine the authentication terminal and obtain the logged-in second account; (Bathiche, pars. 0055-0058)
determining, by the server, one of the M target terminals as the authentication terminal, wherein N is an integer greater than 1, M is an integer less than or equal to N, and when M is less than N, the M target terminals are target terminals that have the association relationship with the user terminal and that are determined by the user terminal from the N target terminals;(Bathiche, par. 0051)  and receiving the logged-in second account from the server after the server determines one of the M target terminals as the authentication terminal. (Bathiche, par. 0058)
 It would have been obvious to a person of ordinary skill to use the authentication protocol taught by Bathiche in the method of Angal thereby arriving at Applicant’s 

Claim 88
Angal discloses the authentication terminal-based payment method of claim 84. Angal further discloses
wherein before the obtaining the logged-in second account of the authentication terminal, the method further comprises: detecting a plurality of target terminals; (Angal, par. 0050, 0052 ‘device list’ 0081) and 
Angal lacks explicit disclosure, however, Bathiche discloses:
determining, by the user terminal from the plurality of target terminals, one target terminal as the authentication terminal based on selection of a user or selection of the user terminal. (Bathiche par. 0065)
 It would have been obvious to a person of ordinary skill to use the authentication protocol disclosed by Bathiche in the method disclosed by Angal thereby arriving at Applicant’s claimed invention in order to allow a user to select a target device to start the pairing initiation process with the selected target device. (Bathiche, par. 0065) 
Claim 89
Angal discloses the authentication terminal-based payment method of claim 84.  Angal further discloses
wherein before obtaining the logged-in second account (user) of the authentication terminal, the method further comprises detecting a plurality of target terminals (Angal, par. 0050, 0052 ‘device list’ 0081)

wherein the authentication terminal-based payment method further comprises sending, by the user terminal, an authentication terminal selection request to the server; wherein the authentication terminal selection request comprises a terminal identifier of the at least one available target terminals; receiving at least one available target terminal, determined from the plurality of target terminals, that has an association relationship with the user terminal and is from the server; and determining one of the at least one available target terminals as the authentication terminal; (Bathiche, par. 0065) 
 It would have been obvious to a person of ordinary skill to use the authentication protocol disclosed by Bathiche in the method disclosed by Angal thereby arriving at Applicant’s claimed invention in order to allow a user to select a target device to start the pairing initiation process with the selected target device. (Bathiche, par. 0065) 
Claim 90
Angal discloses the authentication terminal-based payment method of claim 84, including authorizing, based on the terminal identifier of the user terminal, the switching of the user terminal from the logged-in first account to the logged-in second account (Angal, par 0052)
Angal lacks explicit disclosure, however Bathiche discloses:
wherein requesting the server to switch the user terminal from the logged-in first account to the logged- in second account comprises one of: 
sending, by the user terminal, an account switching authorization request comprising a terminal identifier of the user terminal to the authentication terminal so that the authentication terminal authorizes, based on the terminal identifier of 
 It would have been obvious to a person of ordinary skill to use the authentication protocol disclosed by Bathiche in the method disclosed by Angal thereby arriving at Applicant’s claimed invention in order to initiate and negotiate pairing of an initiating deice to a target device (Bathiche, par. 0061) and to allow a user to select a target device to start the pairing initiation process with the selected target device. (Bathiche, par. 0065) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Johnson whose telephone number is (571)270-7292.  The examiner can normally be reached on Fri-Tue 7:30am to 8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-270-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/CHRISTINE JOHNSON/Examiner, Art Unit 3697